Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing PRIVATE AND CONFIDENTIAL May 14, 2007 VIA E-MAIL Gregg Lemkau Managing Director Goldman, Sachs & Co. 85 Broad Street New York, NY 10004 Dear Gregg: Fillmore Capital Partners, LLC on behalf of certain of its affiliates hereby extends the expiration date in the section entitled Termination of its bid letter dated May 10, 2007 (the May 10 Bid Letter) to acquire Genesis HealthCare Corporation from 5:00 p.m. (EDT) on May 15, 2007 to 5:00 p.m. (EDT) on May 21, 2007. Enclosed with this letter, please find an executed Debt Financing Commitment Letter from JPMorgan dated May 12, 2007 (the JP Commitment), together with a blackline marked to show changes from the Debt Financing Commitment Letter from Credit Suisse dated April 30, 2007. For all purposes of the May 10 Bid Letter (including the proposed Merger Agreement submitted therewith), the JP Commitment replaces the executed Debt Financing Commitment Letter submitted therewith. Sincerely, /s/ Ronald E. Silva Ronald E. Silva President and Chief Executive Officer Fillmore Capital Partners, LLC Acknowledged and Agreed: DRUMM INVESTORS LLC FILLMORE CAPITAL PARTNERS FOUR EMBARCADERO CENTER SUITE 710 SAN FRANCISCO CA 94-9341-1-634-1475 By: /s/ Ronald E. Silva Name: Ronald E. Silva Title: President FILLMORE CAPITAL PARTNERS FOUR EMBARCADERO CENTER SUITE 710 SAN FRANCISCO CA 94-9341-1-634-1475
